DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
1.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 11, 12, 14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Islam et al. (English Translated Japanese Publication No.: 2004338701 A), hereinafter referred to as Islam et al. ‘701.

Regarding claim 1, Islam et al. ‘701 disclose a ventilation module for a ventilation seat (1) for a vehicle, the module comprising: a thermoelectric air-conditioning part (14) having a thermoelectric unit (25) performing heat absorption and heat generation by using a Peltier effect when electric power is applied, a cooling unit (1, 21) provided at a first side of the thermoelectric unit, and a heat dissipation unit (2, 22) provided at a second side of the thermoelectric unit {as shown in Figs. 2-3: Best Mode}; a cool air duct (CAD), the cooling unit being located in the cool air duct, wherein the module is configured so that air that is supplied from a blower (18) is cooled by the thermoelectric air- conditioning part, passes through a cooling fin (21) of the cooling unit, and is discharged (15a) to an interior of the vehicle through a seat cushion (6) {as shown in Figs. 2-3: Best Mode}; and a heat dissipation path (HDP), the heat dissipation unit being located in the heat dissipation path, wherein the module is configured so that air that is supplied from the blower is heated by the thermoelectric air-conditioning part, passes through a heat dissipating fin (22) of the heat dissipation unit, and is discharged through the heat dissipation path {as shown in Figs. 2-3: Best Mode}; wherein the heat dissipating fin combined with the heat dissipation unit of the thermoelectric air-conditioning part is provided by being stacked in one or more layers, so that air introduced to the heat dissipation unit can pass through one layer and then pass through a remaining layer {as shown in Figs. 2-3: Best Mode}; and wherein by increasing a resistance to airflow in the heat dissipation unit more than that in the cooling unit, an amount of airflow flowing to the cooling unit is increased more than that flowing to the heat dissipation unit {as shown in Fig. 6: wherein a resistance to airflow in the heat dissipation unit more than that in the cooling unit, an amount of airflow flowing to the cooling unit is increased more than that flowing to the heat dissipation unit due to the configuration as shown in Fig. 6: wherein the area of H1<H2}. 
 
Regarding claim 2, Islam et al. ‘701 disclose the module of claim 1, wherein an area in which the heat dissipating fin is installed is larger than an area in which the cooling fin is installed {as shown in Figs. 3 and 6}.  

Regarding claim 3, Islam et al. ‘701 disclose the module of claim 1, wherein an area in which the heat dissipating fin is installed is larger than an area in which the cooling fin is installed so that the resistance to airflow in the heat dissipation unit is increased and thus the amount of airflow in the cooling unit is increased {as shown in Figs. 3 and 6}.  
 
Regarding claim 8, Islam et al. ‘701 disclose the module of claim 1, wherein a lateral cross-section of the cooling fin is formed such that a first side thereof is higher than a second side thereof so as to correspond to a shape of the cool air duct {as shown in Figs. 3 and 6}.  

Regarding claim 11, Islam et al. ‘701 disclose a seat (1) for a vehicle, the seat comprising: a seat back (2) {as shown in Figs. 1-2: Best Mode}; a seat cushion (6) adjacent the seat back {as shown in Figs. 1-2: Best Mode}; a blower (18) {as shown in Fig. 2 and 4: Best Mode}; a thermoelectric unit (25) configured to perform heat absorption and heat generation by using a Peltier effect when electric power is applied {as shown in Fig. 3: Best Mode}; a cool air duct (CAD) {as shown in annotated Fig. 3: Best Mode}; a cooling unit (21) located in the cool air duct and at a first side of the thermoelectric unit, the cooling unit having a cooling fin (21) {as shown in annotated Fig. 3: Best Mode}; a heat dissipation path (HDP) {as shown in annotated Fig. 3: Best Mode}; and a heat dissipation unit (22) located in the [[a]] heat dissipation path and at a second side of the thermoelectric unit {as shown in Fig. 3: Best Mode}; wherein the seat is configured so that air that is supplied from the blower is cooled by the thermoelectric unit, passes through the cooling fin, and is discharged through the seat cushion {as shown in Fig. 2: Best Mode}; wherein the seat is configured so that the air that is supplied from the blower is heated by the thermoelectric unit, passes through a heat dissipating fin (22) of the heat dissipation unit, and is discharged through the heat dissipation path {as shown in Fig. 3: Best Mode}; and HYU-o156USo2-SH-15-wherein a resistance to airflow in the heat dissipation unit is greater than a resistance to air flow in the cooling unit {as shown in Fig. 6: wherein a resistance to airflow in the heat dissipation unit more than that in the cooling unit; and wherein the area of H1<H2}.
  
Regarding claim 12, Islam et al. ‘701 disclose the seat of claim 11, wherein an area (H2) in which the heat dissipating fin is installed is larger than an area (H1) in which the cooling fin is installed {as shown in Figs. 3 and 6: the heat dissipating fin area is larger than the cooling fin area; that is H1<H2}.  
 
Regarding claim 14, Islam et al. ‘701 disclose the seat of claim 11, wherein the heat dissipating fin and the heat dissipation unit are stacked in one or more layers {as shown in Figs. 3 and 6}.  

Regarding claim 18, Islam et al. ‘701 disclose the seat of claim 11, wherein a lateral cross-section of the cooling fin is formed such that a first side thereof is higher than a second side thereof so as to correspond to a shape of the cool air duct {as shown in Figs. 3 and 6}.  
Claim Rejections - 35 USC § 103
2.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-7, 9, 10, 13, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. ‘701, in view of JUN et al. (U.S. PG Pub No.: 2011/0061401 A1), hereinafter referred to as JUN et al ‘401.

Regarding claims 4 and 13, Islam et al. ‘701 disclose the module of claims 1 and 11, except the limitations of wherein the heat dissipating fin is provided in a zigzag shape by being bent a predetermined number of times.  
JUN et al ‘401 teach: the concept of the heat dissipating fin (54) is provided in a zigzag shape by being bent a predetermined number of times {as shown in Figs. 2-3: ¶¶ [0042] and [0047]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Islam et al. ‘701 heat dissipating fin  by the heat dissipating fin of JUN et al ‘401 so as to include the use of the heat dissipating fin provided in a zigzag shape, in order to maximize the contact area between the heat generated by the thermoelectric element and air flowing through the duct {JUN et al ‘401 - ¶ [0046]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Islam et al. ‘701 in view of JUN et al ‘401 to obtain the invention as specified in claims 4 and 13.

Regarding claim 5, Islam et al. ‘701 disclose the module of claim 1, except the limitations of wherein the heat dissipating fin is provided in a zigzag shape by being bent a predetermined number of times, so that the resistance to airflow in the heat dissipation unit is increased and thus the amount of airflow in the cooling unit is increased.
JUN et al ‘401 teach: the concept of the heat dissipating fin (54) is provided in a zigzag shape by being bent a predetermined number of times, so that the resistance to airflow in the heat dissipation unit is increased and thus the amount of airflow in the cooling unit is increased {as shown in Figs. 2-3: ¶¶ [0042] and [0045-0048]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Islam et al. ‘701 heat dissipating fin  by the heat dissipating fin of JUN et al ‘401 so as to include the use of the heat dissipating fin provided in a zigzag shape by being bent a predetermined number of times, in order to maximize the contact area between the heat generated by the thermoelectric element and air flowing through the duct {JUN et al ‘401 - ¶ [0046]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Islam et al. ‘701 in view of JUN et al ‘401 to obtain the invention as specified in claim 5.
Regarding claims 6 and 15, Islam et al. ‘701 disclose the module of claims 1 and 11, except the limitations of wherein the heat dissipating fin combined with the heat dissipation unit of the thermoelectric air-conditioning part is provided by being stacked in one or more layers, so that air introduced to the heat dissipation unit passes through one layer and then passes through a remaining layer, so that the resistance to airflow in the heat dissipation unit is increased and thus the amount of airflow in the cooling unit is increased {as shown in Figs. 3 and 6}.  
JUN et al ‘401 teach: the concept of the heat dissipating fin (54) capable of being stacked in one or more layers, so that air introduced to the heat dissipation unit passes through one layer and then passes through a remaining layer, so that the resistance to airflow in the heat dissipation unit is increased and thus the amount of airflow in the cooling unit is increased {as shown in Fig. 3: ¶ [0046]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Islam et al. ‘701 the thermoelectric air-conditioning part by the thermoelectric air-conditioning part of JUN et al ‘401 so as to include a stacked layers of fins, so that air introduced to the heat dissipation unit passes through one layer and then passes through a remaining layer, in order to facilitate higher dispensation of heat.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Islam et al. ‘701 in view of JUN et al ‘401 to obtain the invention as specified in claims 6 and 15.

Regarding claims 7, 16 and 17, Islam et al. ‘701 disclose the module of claims 1 and 11, except the limitations of wherein the cooling fin of the cooling unit is provided by being bent a plurality of times in a streamlined-shape such that the cooling unit has a wave-shaped path in which air flows from an inlet to an outlet.  
JUN et al ‘401 teach: the concept of the cooling fin (52) of the cooling unit is provided by being bent a plurality of times in a streamlined-shape such that the cooling unit has a wave-shaped path in which air flows from an inlet (30) to an outlet (40a) {as shown in Figs. 2-3: ¶¶ [0042-0043] and [0045-0048]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Islam et al. ‘701 cooling fin by the cooling fin of JUN et al ‘401 so as to include the use of the cooling fin in a streamlined-shape such that the cooling unit has a wave-shaped path in which air flows from an inlet to an outlet, in order to maximize the contact area between the cold generated by the thermoelectric element and air flowing through the duct {JUN et al ‘401 - ¶ [0046]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Islam et al. ‘701 in view of JUN et al ‘401 to obtain the invention as specified in claims 7, 16 and 17.

Regarding claim 9, Islam et al. ‘701 disclose the module of claim 1, except the limitation of wherein the thermoelectric air-conditioning part is provided with a moisture absorbing material that can absorb condensation water of the cooling unit. 
JUN et al ‘401 teach: the concept of the thermoelectric air-conditioning part is provided with a moisture absorbing material (58) that can absorb condensation water of the cooling unit (see Fig. 3: ¶ [0050-0052]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Islam et al. ‘701 the thermoelectric air-conditioning part by the thermoelectric air-conditioning part of JUN et al ‘401 so as to include the use of a moisture absorbing material that can absorb condensation water of the cooling unit, in order to facilitate migration of condensed water to the heat dissipation unit {JUN et al ‘401 - ¶ [0055]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Islam et al. ‘701 in view of JUN et al ‘401 to obtain the invention as specified in claim 9.

Regarding claims 10 and 19, Islam et al. ‘701 disclose the module of claims 1 and 11, except the limitations of further comprising a moisture absorbing material at the cooling unit and the heat dissipation unit, the moisture absorbing material configured to connect the cooling unit and the heat dissipation unit to each other, such that condensation water of the cooling unit is absorbed and moved to the heat dissipation unit by the moisture absorbing material, thereby increasing a cooling effect for the heat dissipation unit, and the condensation water moved to the heat dissipation unit is evaporated, thereby obtaining a cooling effect of evaporation.  
JUN et al ‘401 teach: the concept of a moisture absorbing material (58) at the cooling unit (52) and the heat dissipation unit (54), the moisture absorbing material configured to connect (56) the cooling unit and the heat dissipation unit to each other, such that condensation water of the cooling unit is absorbed and moved to the heat dissipation unit by the moisture absorbing material, thereby increasing a cooling effect for the heat dissipation unit, and the condensation water moved to the heat dissipation unit is evaporated, thereby obtaining a cooling effect of evaporation (see Figs. 2-3: ¶ [0045-0052]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Islam et al. ‘701 the thermoelectric air-conditioning part by the thermoelectric air-conditioning part of JUN et al ‘401 so as to include the use of a moisture absorbing material at the cooling unit and the heat dissipation unit, the moisture absorbing material configured to connect the cooling unit and the heat dissipation unit to each other, such that condensation water of the cooling unit is absorbed and moved to the heat dissipation unit by the moisture absorbing material, thereby increasing a cooling effect for the heat dissipation unit, and the condensation water moved to the heat dissipation unit is evaporated, thereby obtaining a cooling effect of evaporation, in order to facilitate migration of condensed water to the heat dissipation unit {JUN et al ‘401 - ¶ [0055]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Islam et al. ‘701 in view of JUN et al ‘401 to obtain the invention as specified in claims 10 and 19.

Conclusion
3.          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20070234742 A1 to Aoki; Shinji et al.
US 20090193814 A1 to Lofy; John.
US 6213198 B1 to Shikata; Kazushi et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE,EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:00 AM to 4:00 PM Monday thru Friday; 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
04/07/2022